         Case 1:19-cr-00738-PGG Document 74 Filed 04/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,
                                                             ORDER
              -against-
                                                         19 Cr. 738 (PGG)
 JOSHUA OLIVO,

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              Defendant Joshua Olivo’s sentencing will take place on August 18, 2021 at 12:00

p.m. in Courtroom 705 of the Thurgood Marshall Courthouse, 40 Foley Square, New York, New

York. Any submissions on behalf of Defendant Olivo are due by July 28, 2021. The

Government’s submission is due by August 4, 2021.

              The Probation Department is hereby ORDERED to prepare a presentence

investigation report for Defendant Olivo.

Dated: New York, New York
       April 16, 2021
                                            SO ORDERED.


                                            _________________________________
                                            Paul G. Gardephe
                                            United States District Judge
